The plaintiff in error states in its brief that the only specification of error which it desires to present is "that the trial court erred in instructing the jury to return a verdict for the defendant."
An examination of the record discloses that a motion for a new trial was filed in this case, but the alleged error in instructing a verdict for the defendant was not presented in the motion for a new trial. This court has repeatedly held that it will not review a decision of the trial court in directing a verdict unless the same is presented to the trial court by a motion for new trial. Brown  Bridgeman v. Western Casket Company, 3 Okla. 144, 120 P. 1001; Board of Com'rs. of Beaver County v. Langston et al., 41 Okla. 715, 139 P. 956; Ardmore Oil  Milling Co. v. Doggett Grain Co., 32 Okla. 280,122 P. 241; Stump v. Porter et al., 31 Okla. 157, 120 P. 639.
The action of the trial court in directing a verdict not having been presented in the motion for new trial, this court will not review the alleged error. The judgment of the trial court is affirmed.
All the Justices concur. *Page 291